COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON
                                      MEMORANDUM ORDER
Appellate case name:       Joshua London v. The State of Texas
Appellate case number:     01-13-00441-CR
Trial court case number: 1367861
Trial court:               230th District Court of Harris County
       On July 17, 2013, we entered an order abating this appeal and directing the trial court to
conduct a hearing regarding whether appellant waived his right to appeal. At the hearing the trial
court was to (1) enter a written order regarding whether appellant waived his right to appeal, (2)
complete and execute a new certification of appellant’s right to appeal, and (3) if the trial court
determines that appellant has a right to appeal, enter a written order appointing appellate counsel.
A supplemental reporter’s record and a supplemental clerk’s record were to be filed within 30
days of our order.
        The supplemental reporter’s record was filed on August 12, 2013. Although the
supplemental reporter’s record indicates that the trial court executed a certification of appellant’s
right to appeal, no supplemental clerk’s record has been filed with this Court.
       Accordingly, we ORDER that a supplemental clerk’s record containing the documents
requested in our July 17, 2013 order be filed with the Clerk of this Court within 10 days of the
date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Justice Michael Massengale
                    Acting individually  Acting for the Court
Date: March 25, 2014